Case: 21-1487   Document: 44     Page: 1   Filed: 04/12/2022




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

   CAROLE EVANS, SUBSTITUTED FOR JAMES E.
                   EVANS,
              Claimant-Appellant

                            v.

       DENIS MCDONOUGH, SECRETARY OF
              VETERANS AFFAIRS,
               Respondent-Appellee
              ______________________

                       2021-1487
                 ______________________

    Appeal from the United States Court of Appeals for
 Veterans Claims in No. 19-6676, Judge Joseph L. Toth.
                 ______________________

                 Decided: April 12, 2022
                 ______________________

    CAROLE EVANS, Weiner, AR, pro se.

     ASHLEY AKERS, Commercial Litigation Branch, Civil
 Division, United States Department of Justice, Washing-
 ton, DC, for respondent-appellee. Also represented by
 BRIAN M. BOYNTON, MARTIN F. HOCKEY, JR., PATRICIA M.
 MCCARTHY; CHRISTOPHER O. ADELOYE, BRIAN D. GRIFFIN,
 Office of General Counsel, United States Department of
 Veterans Affairs, Washington, DC.
Case: 21-1487    Document: 44      Page: 2    Filed: 04/12/2022




 2                                      EVANS   v. MCDONOUGH



                  ______________________

     Before CHEN, SCHALL, and STOLL, Circuit Judges.
 PER CURIAM.
     Appellant Carole Evans, substituting for her deceased
 spouse James E. Evans, appeals the decision of the Court
 of Appeals for Veterans Claims (Veterans Court) affirming
 a decision of the Board of Veterans’ Appeals (Board) grant-
 ing Mr. Evans an effective date of December 28, 2010 1 for
 service-connected coronary artery disease (CAD). The Vet-
 erans Court held that the Board did not clearly err in find-
 ing that the earliest CAD diagnosis occurred on the
 awarded effective date. The Veterans Court also found
 that the Board did not err in concluding that a 1969 sub-
 mission of Department of Defense Form 664 did not consti-
 tute an application for benefits. On appeal, Mrs. Evans
 argues that the Veterans Court erred in both determina-
 tions. Because Mrs. Evans raises only factual disputes, we
 dismiss the appeal for lack of subject matter jurisdiction.
                        BACKGROUND
    Mr. Evans served on active duty in the United States
 Army from January 1968 to October 1969, during which he
 deployed to Vietnam. Evans v. Wilkie, No. 19-6676, 2020
 WL 6734865, at *1 (Vet. App. Nov. 17, 2020) (Veterans
 Court Decision). Upon separation, Mr. Evans signed Form
 664, indicating that he had filed a claim for benefits with


     1    The Veterans Court and Board sometimes refer to
 an effective date of December 29, 2010. This appears to be
 a typographical error as the referenced document is dated
 December 28, 2010. For consistency, we use a corrected
 date of December 28, 2010. As the Government notes in its
 responsive brief, this difference of one day would not affect
 the award or calculation of benefits. Appellee’s Br. 4 n.4
 (citing 38 U.S.C. § 5111(a)).
Case: 21-1487    Document: 44      Page: 3    Filed: 04/12/2022




 EVANS   v. MCDONOUGH                                       3



 the Department of Veterans Affairs (VA). Appx. 30. 2 The
 record does not indicate that he filed additional documents
 with the VA at or around that time. Mr. Evans did, how-
 ever, file a claim for benefits in September 2006 that the
 VA ultimately denied. Appx. 8; Appx. 49. In that filing,
 Mr. Evans identified CAD as one service-connected disabil-
 ity. Appx. 54. Only later, in August 2010, did the VA add
 CAD to the list of conditions presumed to be service-con-
 nected due to herbicide exposure. 38 C.F.R § 3.309(e). In
 response, the VA awarded Mr. Evans benefits and assigned
 a ten-percent disability rating for CAD effective May 31,
 2011, and a thirty-percent disability rating for CAD effec-
 tive September 28, 2011. Veterans Court Decision, at *1
 n.1.
     Mr. Evans continued to challenge the effective date in
 subsequent proceedings and, in 2019, Mr. Evans appealed
 the VA determinations to the Board. Id. at *1. The Board
 concluded that Mr. Evans was first diagnosed with CAD on
 December 28, 2010. Id.; Appx. 8; Appx. 70–72. Accord-
 ingly, the Board awarded Mr. Evans retroactive benefits to
 that date. Appx. 6, 23–24. Mr. Evans then appealed the
 Board’s effective date determination to the Veterans Court,
 which affirmed. Veterans Court Decision, at *1. The Vet-
 erans Court found that the Board did not clearly err in
 awarding an effective date of December 28, 2010 “because,
 although the veteran filed a claim in 2006, there was no
 evidence of CAD at that time” and “entitlement to service
 connection [did not] arise until his disability manifested in
 2010.” Id. Similarly, the Veterans Court found that “[t]he
 Board did not err in its assessment that the checked block
 on the veteran’s DA Form 664 did not constitute a claim or
 otherwise suffice to demonstrate that a claim existed.” Id.
 at *2. This appeal followed.



     2   All Appx. citations refer to the appendix filed con-
 currently with Appellant’s brief.
Case: 21-1487     Document: 44      Page: 4    Filed: 04/12/2022




 4                                        EVANS   v. MCDONOUGH



     On appeal, Mrs. Evans, substituting for her deceased
 spouse, argues that Mr. Evans was entitled to an earlier
 effective date of October 4, 1969, the date of his separation.
 Appellant’s Br. 5, 11. The Veterans Court, Mrs. Evans ar-
 gued, erred by “interpreting [the] October 4, 1969 submis-
 sion as not filing a claim for VA Benefits” and
 “determin[ing] that Claimant-Appellant’s CAD was not
 disabling prior to December 2[8], 2010.” Id. at 5–6, 12.
 Mrs. Evans also argues that the VA failed to fulfill its
 “Duty to Assist” between 1969 and 2006, resulting in delay
 and an incomplete record. Id. at 10–13.
                          DISCUSSION
      Our authority to review decisions of the Veterans Court
 is limited by statute. Goodman v. Shulkin, 870 F.3d 1383,
 1385 (Fed. Cir. 2017). While we have jurisdiction to “re-
 view the legal determinations of the Veterans Court,” we
 “may not review the Veterans Court’s factual findings or
 its application of law to facts absent a constitutional issue.”
 Singleton v. Shinseki, 659 F.3d 1332, 1334 (Fed. Cir. 2011);
 see also 38 U.S.C. § 7292. Accordingly, where an appeal
 challenges factual determinations by the Veterans Court,
 we lack subject matter jurisdiction and dismissal is re-
 quired.
      Mrs. Evans identifies two errors in the Veterans Court
 decision: (1) the effective date of Mr. Evans’s CAD disabil-
 ity, and (2) whether Form 664 constitutes the filing of a
 claim with the VA. We have consistently treated both
 questions as issues of fact not subject to our review. For
 example, in Butler v. Shinseki we held that “when a disa-
 bility was claimed or service connection established” are
 questions of fact “not subject to our review.” 603 F.3d 922,
 926 (Fed. Cir. 2010); see also Echevarria-North v. Shinseki,
 437 F. App’x 941, 945 (“The Board’s determination of an
 effective filing date is a finding of fact that the Veterans
 Court reviews for clear error, and it is a factual determina-
 tion that is unreviewable by this court.” (citing Butler, 603
Case: 21-1487     Document: 44      Page: 5   Filed: 04/12/2022




 EVANS   v. MCDONOUGH                                        5



 F.3d at 926)). There, like here, the appellant sought an
 earlier effective date than the date granted by the Board
 and subsequently affirmed by the Veterans Court. Butler,
 603 F.3d at 925. Similarly, we have found that “the deter-
 mination as to whether evidence of record establishes that
 the claimant filed a claim for benefits” is a factual determi-
 nation outside of this court’s jurisdiction. Harris v.
 Shinseki, 704 F.3d 946, 948 (Fed. Cir. 2013); see also Bon-
 ner v. Nicholson, 497 F.3d 1323, 1328 (Fed. Cir. 2007) (find-
 ing that the interpretation of the scope of an earlier claim
 “is essentially a factual inquiry . . . beyond our jurisdic-
 tion”). While Mrs. Evans asserts that “[t]he issues on ap-
 peal are entirely issues of law,” Appellant’s Br. 1, this
 appeal does not present a “challenge to the validity of any
 statute or regulation or any interpretation thereof” nor any
 constitutional question subject to our review, 38 U.S.C. §
 7292.
     Mrs. Evans’s arguments that the VA failed to fulfill its
 “duty to assist” Mr. Evans in filing and substantiating his
 claim depend on the unreviewable factual determination
 that Mr. Evans did not file a claim on October 4, 1969. Ap-
 pellant’s Br. 13; see also Sellers v. Wilkie, 965 F.3d 1328,
 1338 (Fed. Cir. 2020) (explaining that the “duty to assist
 begins upon receipt of a formal [or informal] claim that
 identifies the medical condition for which benefits are
 sought”). Accordingly, we cannot address that issue.
                         CONCLUSION
     We have considered Mrs. Evans’s remaining argu-
 ments and do not find them persuasive. For the foregoing
 reasons, we dismiss the appeal for lack of subject matter
 jurisdiction.
                        DISMISSED
                            COSTS
 No costs.